The election of Egbert B. Garfield, returned a member from the town of Tyringham, was controverted by Bidwell Brewer and others, on the following grounds, viz : that the meeting for the choice of a representative was not legally notified; that one person was admitted to vote, who was not qualified as to residence ; and that the meeting was called at an unusual hour, and the poll prematurely closed.
The committee on elections made the following report, in this case, which was agreed to2: —
“ A meeting was holden in said town, on the third day of May last, for the choice, of a representative to the present general court. The number of votes given in at said election was one hundred and one, and Egbert B. Garfield, the member returned from said town, had fifty-six votes, and was declared elected.
The causes stated by the petitioners, against the election of the sitting member, are ; first, that the constable posted up but one notification of the meeting, and that in a remote part of the town; when by a vote of the town, passed 1805, it is made the duty of the constable, for all meetings, to post up four notifications, one at each meeting-house, and one other, in each part of the town, at the most public places, in the estimation of the constable, eight days previous to the meeting; secondly, *267that Henry Turrell was permitted by the selectmen to vote, who had not resided in said town six calendar months next preceding the election; and thirdly, that the meeting was called at an unusual hour, and the poll closed so soon, that those electors, who came at the usual hour, were deprived of the privilege of voting.
The committee find, that four notifications were put up at the places and in the manner prescribed by the vote of the town: and also that Henry Turrell did vote in said election, and for Egbert B. Garfield, the member returned from said town, and that he came to reside in said Tyringham, on the 28th of December, 1829; that the electors were notified to appear on the day above named, at twelve of the clock, M., when the meeting was opened, and adjourned for half an hour, when it was again opened, and continued open, till about three o’clock, P. ML, when the poll was closed.
The committee are of opinion, that the poll was kept open a sufficient time for the electors of said town to vote in said election; and as the illegal vote, given by the said Henry Turrell for the sitting member, did not change or prevent a majority, the election is not for that cause void; and therefore the said Egbert B. Garfield is entitled to his seat.”

 Same, 146, 169, 176.